Exhibit 10.5.2

Execution Version

AMENDMENT AGREEMENT

THIS AMENDMENT AGREEMENT (this “Amendment”) is made as of February 28, 2014,
between Barclays Bank PLC (“Barclays”), through its agent Barclays Capital Inc.
(the “Agent”), and RAIT Financial Trust (“Counterparty”)

WHEREAS, Barclays and Counterparty entered into a Confirmation for a Base Capped
Call Option Transaction (the “Transaction”) relating to the common stock, par
value USD 0.03 per share, of Counterparty on December 4, 2013 (the
“Confirmation”); and

NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto agree as follows:

Section 1. Terms Used but Not Defined Herein. Terms used but not defined herein
shall have the respective meanings given to them in the Confirmation.

Section 2. Amendments to the Confirmation.

 

  (a) Section 5(b)(ii) of the Confirmation is hereby amended by inserting the
following sentence after the last sentence thereof: “Notwithstanding the
foregoing, privately negotiated off-exchange repurchases of Shares on any
Expiration Date (or any security convertible into Shares) that are not
reasonably expected to result in purchases of Shares (or any security
convertible into Shares, as the case may be) in the market shall not be subject
to this Section 5(b)(ii).”

 

  (b) Clause (y) of Section 5(c) of the Confirmation is hereby amended by
deleting it in its entirety and replacing it with:

“(y) on any Expiration Date, (A) the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares, are not, and shall not be,
subject to a “restricted period,” as defined in Regulation M and
(B) Counterparty shall not engage in any “distribution,” as such term is defined
in Regulation M, other than a distribution meeting the requirements of the
exceptions set forth in sections 101 (b)( 10), 102(b)(4), 102 (b)(7), and 102(c)
of Regulation M, until the second Exchange Business Day following the final
Expiration Date.”

Section 3. Representations and Warranties. Counterparty represents and warrants
to Barclays as follows:

 

  (a) On the date of this Amendment, Counterparty is not aware of any material
nonpublic information regarding Counterparty or the Shares.

 

  (b) The representations and warranties of Counterparty set forth in Section 3
of the Agreement referenced in the Confirmation are true and correct and are
hereby deemed to be repeated to Barclays with respect to the Confirmation.

Section 4. Effectiveness. This Amendment shall become effective upon execution
by the parties hereto.

Section 5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

Section 6. Governing Law. This Amendment shall be governed by the laws of the
State of New York (without reference to its choice of law doctrine, other than
Title 14 of the New York General Obligations Law).

 

1



--------------------------------------------------------------------------------

Section 7. Effectiveness of Confirmation. Except as amended hereby, all the
terms of the Confirmation shall remain and continue in full force and effect and
are hereby confirmed in all respects.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Amendment Agreement as of the
date and year first above written.

 

BARCLAYS CAPITAL INC.,

Acting solely as Agent in connection with the Transaction

By:   /s/ Shobha Vaidyanath  

 

  Name:   SHOBHA VAIDYANATH   Title:   AVP Structured Derivatives

 

Confirmed as of the date first above written: RAIT FINANCIAL TRUST By:   /s/
James J. Sebra  

 

  Name: James J. Sebra   Title: CFO & Treasurer

 

3